Mr. Presiding Justice Freeman delivered the opinion of the court. It is first insisted in appellants’ behalf that if the final injunction is not reversed as a whole it should be so modified as not to restrain appellants from the exercise of what are claimed to be lawful and constitutional rights; that appellants are, by the injunction, restrained from in any manner interfering with the business of complainants, whether such interference be lawful or unlawful, peaceful or forcible, malicious or otherwise, even though such interferences be merely that of ordinary competition. We do not so understand the scope of the bill or of the injunction. The former, including the affidavits made a part thereof, describes a combination to injure the complainants by unlawful means. It charges that it was the purpose of the appellant* Union by the acts complained of to coerce appellees into making’ and signing certain agreements, which it is alleged the Union has compelled other printing houses in Chicago to sign through fear of the force, intimidation, violence and kind of persuasion which it is alleged have characterized many strikes called and maintained by labor unions in Chicago during the previous three years. An attempt to coerce appellees to sign an agreement by threats is unlawful. O’Brien v. The People, 216 Ill. 354-373. The agreements as set forth if acquiesced in would compel appellees, among other things, to employ none but members of the appellant Union, to obey the Union’s rules as to wages, to allow employes to work only eight hours a day, to do no work “for struck houses having difficulty with Typographical Union No. 16,” etc. What ever might be the effect of such an agreement upon appellees ’ business, it is at least apparent that under it they would surrender its control in important respects. To what extent such surrender would be injurious might depend upon the way in which the Union chose to exercise the power the agreement would confer. Appellees would surrender such control, according to the averments of the bill, to an irresponsible bo'dy of men accountable to no one for the way in which they exercise the power they seek to acquire by such agreement. However this may be, no one disputes, so far as we are advised, that appellees have 'a right, to determine for themselves whether it is for the interest of their business to bind it by such an agreement. The scope of the injunction is that it restrains appellants from unlawful interference with appellees’ business in pursuance of an alleged conspiracy to compel the latter to submit to the Union’s demands and become a party to such agreement willingly or unwillingly. It does not purport, as appellants’ counsel claim it does, to restrain appellants from entering into legitimate business competition with appellees. There is no pretense in the pleadings or argument in appellants’ behalf that the latter have or ever had any plan for such competition which they were endeavoring to put into execution. We cannot within the limits appropriate undertake to follow appellants’ counsel in his analysis of the language of the separate clauses of the bill, and it would serve no useful purpose so to do. The scope and compass of the bill cannot, we think, in this instance be measured in that way. It has been said by the U. S. Supreme Court (Swift v. United States, 196 U. S. 375-395): “A bill in equity is not to be read and construed as an indictment would have been read and construed a hundred years ago, but it is to be taken to mean what it fairly conveys to a dispassionate reader by a fairly exact use of English speech. Thus read this bill seems to us intended to allege successive elements of a single connected scheme.” We are of opinion that the bill before us sets forth with sufficient clearness, fulness and accuracy, facts which tend to show the existence of a combination on the part of appellants to injure appellees ’ business and make it impossible or at least difficult to carry it on, and that the purpose of the combination was, and its acts pursuant to such purpose were, designed to compel appellees to allow appellants to dictate terms upon which appellees’ business might be peacefully conducted. The demurrer admitted the allegations of the.bill and also the averments of the affidavits which are by reference expressly embodied as a part of it, and so far as they are well pleaded the facts must be assumed to be correctly stated. There are many things not in themselves unlawful, privileges which all alike may exercise lawfully, but which if done or exercised in pursuance of an unlawful and malicious intent and purpose, it is no infringement of the rights of a citizen to restrain. O ’Brien v. The People, 216 Ill. 354-365-6; Doremus v. Hennessy, 176 Ill. 608-615. The injunction in this case cannot, however, be fairly construed to restrain appellants from the exercise of a right to “strike,” nor from announcing in advance that they intend to strike, as their counsel seems to suppose it does. The injunction restrains appellants “from attempting to prevent by threats of injury or by threats of calling strikes, any person from” doing work for complainants. Such threats to coerce are expressly held to be unlawful in O’Brien v. The People, 216 Ill. 354, on page 373. It is one thing to declare a purpose to strike and quite another thing to use threats of any kind to intimidate others, and in order to injure them or third parties. The language referred to, taken in connection with the general purpose of the injunction as shown by a fair interpretation of its meaning, is not open to the objection urged. Nor does the injunction seek to interfere, so far as we discover, with the right of the Union to endeavor to maintain in a lawful way its desire for a closed shop or an eight-hour day, nor with thfe right to strike or to refuse to work for whomsoever its members may choose or for less than a certain scale of wages, nor with the right to exercise any legitimate privilege enjoyed by virtue of the law of the land. All rights, whether called natural or legal, are exercised in a community governed by law subject to the restriction that they must not be so exercised as to interfere with the equal rights of others. It is stated by appellants’ counsel “that if the employer wishes to avail himself of union labor which he is under no compulsion to employ, he must take it if at all on terms such as union labor has the right on its side to insist upon,” and that “the claim that employers have the right to conduct their business as they please is no more potential than the claim of union workmen that they have the right to conduct their business (which is their labor) on such terms as they please.” So far as we are aware this is not and never has been controverted. But it appears from the bill in this ease, the allegations of which, as we have said, are admitted by the demurrer, that appellants are and have been endeavoring to place appellees under “compulsion to employ” union labor and solely on its own terms, and that to this end they were using force, intimidation and violence. It is said in behalf of appellants that Christensen v. Kellogg Switchboard & Supply Co., 110 Ill. App. 61; O’Brien v. The People, 216 Ill. 354; Franklin Union v. The People, 220 Ill. 355, are not controlling in this ease because it is said the facts alleged in the present bill fall far short of those alleged in the bills in those cases. If by this is meant that the bill in the case at bar does not entitle appellees to the relief sought by injunction we eannot concur. The bill in this case does not differ materially in its nature from the bills in those cases. In all these cases the conditions described are substantially the same, differing only in detail and not in the causes which produce them nor in the methods employed or results which follow. In all alike appear the same purpose to coerce, the lawless and criminal methods used to effect the purpose, the interference with private right and with the public peace and order, such as are described in the bill before us, differing only in degree. In Doremus v. Hennessy, 176 Ill. 608-614, it is said: “It is clear that it is unlawful and actionable for one man from unlawful motives to interfere with another’s trade by fraud or misrepresentation or by molesting his customers or those who would be his customers, or by preventing others from working for him or causing them to leave his employ by fraud or misrepresentation or physical or moral intimidation or persuasion with an intent to inflict an injury which causes loss. * * * Every man has a right under the law as between himself and others to full freedom in disposing of his own labor or capital according to his own will, and anyone who invades that right without lawful cause or justification commits a legal wrong.” In Purington v. Hinchliff, 219 Ill. 159-166, it is said: “No person or combination of persons can legally, by direct or indirect means, obstruct or interfere with another in the conduct of his lawful business. * * * All parties to a conspiracy to ruin the business of another because of his refusal to do some act against his will or judgment are liable for all overt acts illegally done pursuant to such conspiracy and for the subsequent loss, whether they were active participants or not.” That the facts alleged in the present bill do not fall short of those in the cases referred to, unless in degree, is apparent from the language used in O ’Brien v. The People, supra, p. 373. “ There can be no doubt that any attempt to coerce the Kellogg Switchboard and Supply Company into signing said agreement by threats to order a strike was unlawful. It was violative of the clear legal right of the company and was unjust and. oppressive as to those who did not belong to labor organizations. ’ ’ In Franklin Union v. The People, supra, p. 378, the same citation is quoted with approval. We need not follow counsel in the discussion of the effect of a malicious purpose in making unlawful acts which under other circumstances might be lawful, nor cite additional authorities upon that point or to show that the conspiracy charged in the bill was unlawful at common law as well as under the criminal code of this State. That the purpose of appellants and the means adopted to carry it into effect—picketing, such as the bill describes, intimidation, threats, assaults, interference with employes, the boycott so-called—are unlawful and properly subject to restraint by injunction must be deemed settled under the law of this State as announced in cases we have cited. To go over again the same ground covered by the opinions in those cases would serve no useful purpose. The injunction complained of applies the law correctly to the facts stated in the bill, and we find no error in the decree making it permanent. The decree will therefore be affirmed. Affirmed.